Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action – Allowance
Applicant's election of Group 1, claims 1-14, in the reply filed on 3/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL. Claims 15-17 are withdrawn from consideration being drawn to the non-elected invention. However, after the telephonic interview on 3/10/22, applicant has filed amended claims cancelling withdrawn claims 15-17.

Allowed Claims
Claims 1-14 and 18-19 are allowed over the prior art of record.

Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    142
    461
    media_image1.png
    Greyscale


Reasons for Allowance
The instant claims are drawn to:

    PNG
    media_image2.png
    715
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    586
    media_image3.png
    Greyscale


The closest prior art is Fodor et al. (Acta Chim. Acad. Sci. Hung., 1951, Vol. 1, 395).
Fodor et al. teaches the following, which shows the synthesis of compound IV(b), which is the free base form of norepinephrine (nor-adrenaline), from a multi-step process which includes catalytic hydrogenation of the free base form of the acetophenone derivative, compound II(b) (scheme on page 397; page 395, last paragraph to page 396, first paragraph).

    PNG
    media_image4.png
    863
    841
    media_image4.png
    Greyscale

Fodor et al. is deficient in that it does not teach the synthesis from applicant’s halide reactant (compound of Formula IV), nor the formation of the acid additional salt with a carboxylic acid (compound of Formula III). Instead Fodor et al. teaches the synthesis from either p-hydroxyphenyl-glyoxal or the bisulfite reactant, compound I(b), and formation of the free base, non-salt form of the acetophenone derivative, compound II(b).


Conclusion
Claims 1-14 and 18-19 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658